                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,                     )
                                              )
               Plaintiff,                     )      ORDER
                                              )
       vs.                                    )
                                              )
Cole Allen Schnee,                            )
                                              )      Case No. 1:19-cr-032
               Defendant.                     )


       On April 16, 2019, defendant filed a Motion for Furlough in which he requested to be

temporarily released to his mother’s custody so that he could attend his aunt’s funeral on April 22,

2019, in Minot. On April 17, 2017, the court granted defendant’s motion in part and ordered that

he be released to his mother no earlier than 7:00 a.m. and return to HACTC no later than 4:00 p.m.

on April 22, 2019.

       The court has since been advised by the United States Marshal’s office that there is an active

state warrant for defendant that local authorities intend to execute upon defendant’s temporary

release. Given these circumstances, the court VACATES its order granting in part defendant’s

Motion for Furlough.

       IT IS SO ORDERED.

       Dated this 19th day of April, 2019.

                                              /s/ Charles S. Miller, Jr.
                                              Charles S. Miller, Jr., Magistrate Judge
                                              United States District Court
